Per curiam.
After plenary consideration of this matter (Ga. Farm Bureau Mut. Ins. Co. v. Hurley, 190 Ga. App. 546 (379 SE2d 420) (1989)), it is found not to satisfy the criteria for the grant of certiorari, and the writ is therefore vacated.

All the Justices concur, except Weltner, J., not participating.

*339Decided June 22, 1989
Reconsideration denied July 13, 1989.
Dillard & Landers, Terry A. Dillard, Bryant H. Bower, Jr., for appellant.
William E. Moore, Jr., John W. Case, J. Converse Bright, Robert M. Clyatt, for appellees.